           Case 5:19-cv-01198-D Document 6 Filed 01/02/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) THE CHEROKEE NATION,                         )
    a federally recognized Indian Tribe,         )
(2) THE CHICKASAW NATION, a                      )
    federally recognized Indian Tribe, and       )
(3) THE CHOCTAW NATION,                          )
    a federally recognized Indian Tribe,         )
                                                 )
              Plaintiffs,                        )
                                                 )
v.                                               )      Case No. cv-19-1198-D
                                                 )
(1) J. KEVIN STITT, in his official              )
    capacity as the Governor of the              )
    State of Oklahoma,                           )
                                                 )
              Defendant.                         )

                              ENTRY OF APPEARANCE

To the Clerk of this Court and all parties of record:

       Enter my appearance as counsel in this case for Plaintiff The Choctaw Nation.

     I certify that I am admitted to practice in this Court and am registered to file
documents electronically with this Court.

       Dated: January 2, 2020.

                                                  /s/ Bradley Mallett
                                                  Bradley Mallett, OBA No. 15810
                                                  P.O. Box 1210
                                                  Durant, OK 74702
                                                  Phone no.: 580-380-3024
                                                  E-mail: bmallett@choctawnation.com

                                                  COUNSEL FOR PLAINTIFF
                                                  THE CHOCTAW NATION
